Citation Nr: 0906865	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of September 2006.  This 
matter was originally on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

In response to the Veteran's request for a video conference 
hearing, the RO scheduled such a hearing to be held in July 
2005.  The Veteran was notified of this hearing in 
correspondence dated in June 2005.  The Veteran failed to 
report to this hearing.  The Veteran's representative, 
however, was present at the time of the scheduled hearing and 
made a statement on the record on the Veteran's behalf.  At 
that time, the representative noted that she had spoke to the 
Veteran earlier that day and that he informed her he was 
unable to get to the hearing because he did not have a ride.  
Thus, it appears that the Veteran had knowledge of the 
hearing.  The Veteran has neither requested a postponement 
nor provided good cause for failing to appear.  The Veteran's 
hearing request, therefore, is deemed to be withdrawn.  38 
C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  The evidence is insufficient to show that the claimed in-
service occurred.  

2.  The competent medical evidence does not include a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.303, 3.304(f) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The Veteran was provided notice 
in correspondences dated in April 2003 and September 2006.  
In each of these, the AOJ advised the Veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The AOJ also advised the 
Veteran of which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Specifically, the RO advised that VA 
would obtain records in the custody of federal agencies, and 
that it was the Veteran's responsibility to obtain records in 
the custody of non-federal agencies.  

In a statement dated in November 2004, the Veteran informed 
VA he had provided all of the information he had.  
 
In the September 2006 correspondence, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
This notice was sent to a new address his representative 
provided at the video hearing.  Thus, it was sent to the 
latest address of record at the time.  See 38 C.F.R. §§ 3.1q, 
3.103 (2008).  

In correspondence dated in October 2007, the AOJ informed the 
Veteran what the evidence needed to show to establish 
entitlement to service connection for PTSD claimed as due to 
personal assault.  Specifically, the AOJ informed the Veteran 
of what type of evidence could be used to corroborate an 
account of personal assault.  In October 2007, the Veteran's 
guardian informed VA of another address for the Veteran.  
This notice was sent to that address.  The Veteran failed to 
respond to this notice.  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, after providing the 
Veteran with adequate time to respond to the notices, it 
readjudicated the claim and issued a supplemental statement 
of the case in October 2008.  The issuance of such notice, 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  This 
action also satisfied the portion of the Board's remand 
requiring a readjudication.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has also obtained the Veteran's VA 
Medical Center (VAMC) treatment records from VAMC in 
Minneapolis and St. Cloud.  The RO has also obtained the 
Veteran's service treatment records and personnel records, 
(i.e. his "201" file).  The Veteran's representative has 
requested that VA take additional steps to locate records 
that would corroborate the Veteran's stressor statements.  
The Veteran has also alleged in correspondence dated in 
November 2004 that his service medical records may not be 
complete.  The Board has considered these statements, but 
finds there is no further duty to assist.  

Regarding personnel or unit records that may document 
incidents such as an assault or a court martial of the 
perpetrators, neither the Veteran nor his representative has 
provided full names of the individuals involved in the 
assault.  For records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2008).  The Board does not find that the 
Veteran has provided enough information about these records 
that would permit VA to identify and locate them.  

Regarding the service medical records, the Board has reviewed 
the records that have been obtained and observes that they 
included a report of an examination completed upon the 
Veteran's enlistment in July 1980 and a report of medical 
examination completed in March 1987, just two months prior to 
his discharge.  The service medical records also included 
progress notes, dated from August 1980 through December 1986 
documenting treatment on numerous occasions.  The service 
medical records also included numerous consultation reports, 
narrative summaries, an operation report, and several records 
documenting emergency care on various occasions.  For each 
year the Veteran was in service, there was at least one 
record of treatment or examination.  Given that there were no 
lengthy periods without evidence of some type of physical 
examination or treatment, the Board finds that the service 
medical records appear to be complete.  VA will end its 
efforts to obtain records from federal sources when it 
concludes that they records do not exist.  38 C.F.R. 
§ 3.159(c)(2) (2008).  Here, the Board finds that there are 
no additional medical records and that VA has no further duty 
to attempt to obtain them.

VA will also refrain from or discontinue providing assistance 
in obtaining evidence for a claim if the claim is inherently 
incredible or clearly lacks merit.  38 C.F.R. § 3.159(d)(2) 
(2008).  For reasons explained more fully below, the Board 
finds that the Veteran's statements are not credible and the 
stressor incident he described is not plausible.  Under these 
circumstances, section 3.159(d)(2) applies and the Board has 
no further duty to assist the Veteran in obtaining or 
searching any additional records in the custody of federal 
agencies that have not already been associated with the 
claims file.  

As noted above, the Veteran failed to report to his scheduled 
video conference hearing and his hearing request is deemed to 
have been withdrawn.  The Board finds that VA has no further 
duty with regards to providing the Veteran with another 
hearing.  38 C.F.R. § 20.704 (2008).  

The Veteran was also provided with a VA medical examination 
during the course of this appeal; a report from this 
examination has been associated with the claims file.  The 
Board concludes that no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2008).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2008).  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, and mental health counseling 
centers, or statements from family members and fellow service 
members.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Id.      

Analysis

The Veteran is claiming entitlement to service connection for 
PTSD as a result of an alleged in-service personal assault.  
In his notice of disagreement, dated in January 2004, his 
representative reported that the Veteran experienced amnesia 
as a result of the personal assault, but was able to recall 
that the soldiers involved were tried by a court martial.  
The attack allegedly occurred in either late 1981 or early 
1982.  The representative also stated that the Veteran felt 
one of the attackers might have been named "Griffen." 

At a hearing before a Decision Review Officer, conducted at 
the RO, the Veteran stated that three people were involved in 
the attack.  He stated that he did not remember a lot about 
it, but that he had dreams of the attack.  The Veteran 
reported that he at times woke up in the middle of the night 
thinking he was being attacked.  Regarding that date of the 
attack, the Veteran stated it might have been in late 1982 or 
early 1983 rather than late 1981 or early 1982.  The Veteran 
reported that the attack occurred at Fort Hood, Texas.  The 
Veteran reported to Fort Hood in July 1982 he said.  

As noted above, the Veteran did not appear for his video 
hearing, but at that time his representative provided a 
statement on the record on the Veteran's behalf.  The 
representative alleged that the Veteran's service medical 
records for the period in which the assault occurred were 
incomplete.  The representative stated that it was the 
Veteran's contention that three men assaulted him and were 
tried by a court martial as a result.  She noted that the 
Veteran had narrowed down the time of the assault to the end 
of 1982 or beginning of 1983.  The represented also noted 
that personal assault could be demonstrated by markers such 
as a decline in performance scores or a rebellion of 
authority.  

Additional details of the alleged attack were found in a VA 
examination report, dated in Mary 2003.  In that report, Dr. 
P.S. stated that the Veteran reported that in 1981, when he 
was in the bathroom in his barracks, three men attacked him 
with either a broom handle or a pipe.  The Veteran reportedly 
did not know the motivation of the attack and denied any 
conflict with the men.  The Veteran stated that the attack 
resulted in a loss of consciousness, broken ribs, and a 
broken nose.  The Veteran also recalled that a cast was 
involved, but that he was not sure if it was on his arm or 
his leg.  The Veteran's injuries were so severe, he said, 
that he had to be in the hospital "for months."  The 
Veteran also reported, however, that he did not remember 
everything about the attack and that he could not attend the 
trial of the perpetrators because of his injuries.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD for two 
reasons.  First, there is insufficient credible evidence 
corroborating the occurrence of the alleged in-service 
stressor.  The Veteran's personnel records failed to reflect 
any behavior changes or other circumstances that would 
indicate the Veteran had been assaulted.

 There were numerous records of medical treatment during 
service in the Veteran's claims file, but none that 
documented the alleged assault or injuries as the Veteran 
described.  An emergency care and treatment record, dated in 
May 1983, showed that the Veteran presented with a laceration 
of the right ear after being involved with a bar fight.  He 
was treated and released.  No follow-up treatment was 
reported.  In a report of medical history and an accompanying 
physical examination report, both dated in March 1987, the 
Veteran was noted to have sustained a crush injury to the 
fingers in August 1982.  The Veteran also reported he had had 
two hernias and a chronic cough.  There was no mention in 
either of these reports about a physical attack.  Also at 
that time, the Veteran specifically responded "no" when 
asked about a history of broken bones or loss of memory or 
amnesia.  This was in direct contravention to what he told 
Dr. P.S. during his VA examination.  

The Board observes that the Veteran's service medical records 
included a progress note dated in December 1984, indicating 
that the Veteran had been interviewed at a psychiatry clinic.  
The clinician's impression was adjustment disorder with 
anxiety.  There were no notes from the interview or other 
details of this treatment.  To the extent that the 
psychiatric progress note is indicative of a behavioral 
change that may be credible evidence of an attack, it is 
outweighed by evidence to the contrary.  38 C.F.R. § 
3.304(f)(3) (2008).  

In addition to there being a lack of any documentation of a 
lengthy hospitalization that the Veteran described, the 
service medical records from around the times he alleged the 
attack may have happened indicated that his health was 
essentially normal at that time.  Chronological records of 
medical care showed that the Veteran was seen at the 
optometry clinic in January 1982.  No assault or trauma 
injuries were noted.  A chronological record of medical care, 
dated in January 1983, showed that the Veteran presented to 
get Percodan after having dental work earlier in the day.  
The Veteran was also seen in March 1983 for follow-up of a 
crush injury to the hand he had sustained nine months 
earlier.  This crush injury was documented in numerous 
portions of the Veteran's service medical records, which 
showed that it was due to an accident involving a trailer 
(see e.g., chronological record of medical care, dated in 
August 1982).  The service medical records, therefore, showed 
only routine visits in the early parts of 1982 and 1983, thus 
making his unlikely he was hospitalized for a period of 
several months during either time.  

The Veteran's statement concerning the inability to attend 
the court martial of the men who allegedly beat him is also 
not plausible, as it seems highly unlikely they would have 
been tried without a victim there to testify.

The Veteran's claim of being beaten up in service is not 
corroborated by credible evidence.  There was no direct 
evidence that the Veteran suffered any physical injuries of 
the type he alleged in service.  The psychiatric progress 
note, which was the only evidence suggestive of a behavior 
change, lacked specificity and did little to corroborate the 
Veteran's claim.  To the extent that this record infers a 
behavior change, its value in corroborating the Veteran's 
recollection is diminished, considering the inconsistency and 
implausibility of the Veteran's story.  

Second, the Board finds that service connection for PTSD is 
not warranted because there were no clinical diagnoses of the 
disorder in the Veteran's medical records.  The VAMC records 
included a substantial amount of psychiatric treatment 
records.  These records included numerous diagnoses 
conforming to the DSM-IV criteria; not one of them was PTSD.  
For example, in a discharge summary dated in June 2003, B.M., 
Physician Assistant, Certified, diagnosed bipolar affective 
disorder without psychotic features, alcohol dependence, 
poly-drug dependence, nicotine dependence, on Axis I, and 
personality disorder not otherwise specified with 
narcissistic traits on Axis II.  According to the discharge 
summary, the Veteran had been hospitalized there for more 
than two months.  The discharge summary was signed by Staff 
Psychiatrist, E.F., M.D.  Given the length of this treatment, 
B.M. likely would have had a substantial amount of 
information on which to base these diagnoses.  The absence of 
a PTSD diagnosis during this lengthy in-patient treatment 
weighs heavily against his claim.

The VA examination report also failed to establish a PTSD 
diagnosis.  In that report, Dr. P.S. confirmed she had 
reviewed the Veteran's claims folder.  She also summarized 
pertinent personal, medical and military history.  
Specifically, she discussed the Veteran's childhood and post-
service occupational history.  The doctor also discussed the 
Veteran's recollection of the in-service beating as outlined 
above.  Dr. P.S. also discussed her own clinical observations 
and psychological testing results.  Regarding PTSD, the 
doctor discussed the Veteran's complaints in light of each of 
the clinical criteria.  Specifically, the doctor noted the 
Veteran's reports of nightmares, avoidance of thinking of the 
in-service beating, difficulty sleeping, irritability, 
difficulty with concentration, and hypervigilance.  

The doctor concluded that the Veteran did not meet the 
criteria for PTSD.  Instead, the doctor diagnosed alcohol 
dependence, polysubstance abuse, and depression not otherwise 
specified on Axis I, and mixed personality disorder with 
borderline, narcissistic, and antisocial features on Axis II.  
The doctor noted that more likely than not, the Veteran 
developed a personality disorder prior to the military.  By 
the Veteran's own account, the alcohol and drug use had begun 
prior to entering military service according to the doctor.  
The doctor stated that none of the mental disorders listed 
above occurred while the Veteran was in the military.  

The Board finds the VA examination report to be highly 
probative against the claim.  The doctor based her findings 
on a thorough discussion of the Veteran's objective medical 
history as it was found in his claims file and as reported by 
the Veteran.  The doctor also provided reasoning for her 
conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-303 (2008) 
(whether a medical opinion is based on sufficient facts and 
data is an important indicator of the probity of that 
opinion).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


